EXHIBIT 10.1

 

THE SECURITIES REPRESENTED BY THE MEMBER INTERESTS IN THIS LIMITED LIABILITY
COMPANY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES ACT PURSUANT TO
APPLICABLE EXEMPTIONS. WITHOUT SUCH REGISTRATION, SUCH SECURITIES MAY NOT BE
SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED AT ANY TIME WHATSOEVER,
EXCEPT UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
MEMBERS OF THE COMPANY THAT REGISTRATION IS NOT REQUIRED FOR SUCH TRANSFER OR
THE SUBMISSION TO THE MEMBERS OF THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE
SATISFACTORY TO THE MEMBERS TO THE EFFECT THAT ANY SUCH TRANSFER WILL NOT BE IN
VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED THEREUNDER. ADDITIONALLY,
ANY SALE OR OTHER TRANSFER OF THESE SECURITIES IS SUBJECT TO CERTAIN
RESTRICTIONS THAT ARE SET FORTH IN THIS LIMITED LIABILITY COMPANY OPERATING
AGREEMENT.

 

OPERATING AGREEMENT

 

OF

 

MORINGA RESERVE LLC

 

THESE LIMITED LIABILITY OPERATING AGREEMENT ("Operating Agreement") is adopted
pursuant to the Florida Limited Liability Company Act by MORINGA RESERVE, LLC a
Florida limited liability company on this _____ day of _____________, 2016.

 

WITNESSETH:

 

WHEREAS, the Articles of Organization of the Company ("Articles") legally
creating the Company were filed with the Secretary of State of the State of
Florida on February 1, 2016 under Document Number L16000018827 and the Articles
are approved and the filing thereof ratified; and

 

WHEREAS, the Members desire to participate together as a limited liability
company formed under the Florida Limited Liability Company Act to engage in any
lawful businesses. (the "Company's Business"); and

 

WHEREAS, the Members desire to express in writing their mutual understandings
and agreements with respect to the formation and operation of the Company; and

 

WHEREAS, the Company and the Members believe that the best means to accomplish
the foregoing is to supersede any prior agreements or understandings among them
by setting forth in this Operating Agreement the terms, provisions, conditions
and covenants by which the Company will be governed.

 



 1

 

 



NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions contained herein, the parties hereby agree as follows:

 

ARTICLE ONE

 

INCORPORATION BY REFERENCE, SUPERSEDER AND DEFINITIONS

 

1.1 LEFT BLANK

 

1.2 Certain Definitions. As used in this Operating Agreement, the following
terms shall have the meanings hereinafter set forth, except as otherwise
provided herein:

 

(a) Adjusted Net Income and Adjusted Net Loss The net income or loss of the
Company during any stated period, resulting from Company operations, as
calculated by the Company's Accountants for federal income tax purposes.

 

(b) Available Cash. Cash funds of the Company, excluding cash proceeds from a
Terminating Capital Transaction, if any, and after provision for (i) payment of
all outstanding and unpaid current obligations, expenses and charges of the
Company as of such time (including all amounts of any principal or interest
payable with respect to any loans from Members); and (ii) a reasonable working
reserve as determined by the Required Vote of the Members for the management and
operation of the Company's business, determined from time to time by the
Required Vote of the Members to be available for distribution to the Members.
"Reasonable working reserve" until further vote of the members shall be
determined to be three months operating expenses for the Company.

 

(c) Bankruptcy. As used in this Operating Agreement, the term "Bankruptcy," with
respect to the Company or a Member, shall refer to: (i)the appointment of a
receiver, conservator, rehabilitator or similar officer for the Company or any
Member, unless the appointment of such officer shall be vacated and such officer
discharged within one hundred twenty (120) days of the appointment; (ii) the
taking of possession of, or the assumption of control over, all or any
substantial part of the property of the Company or any Member by any receiver,
conservator, rehabilitator or similar officer or by the United States government
or any agency thereof, unless such property is relinquished within one hundred
twenty (120) days of the taking; (iii) the filing of a petition in bankruptcy or
the commencement of any proceeding under any present or future federal or state
law relating to bankruptcy, insolvency, debt relief or reorganization of debtors
by or against the Company or any Member provided, if filed against the Company
or any Member, such petition or proceeding is not dismissed within thirty (30)
days of the filing of the petition or the commencement of the proceeding; (iv)
the making of an assignment for the benefit of creditors or a private
composition, arrangement or adjustment with the creditors of the Company or any
Member, or (v) the commencement of any proceedings supplementary to the
execution of any judgment against the Company or any Member, unless such
proceeding is dismissed within thirty (30) days from the date it was commenced.

 

(d) Capital Accounts. Throughout the Term of the Company, each Member shall have
a separate Capital Account determined and maintained in accordance with the
provisions of Treasury Regulations promulgated under Code Section 704(b).

 



 2

 

  



(e) Capital Contribution The amount of cash or the agreed fair market value of
property contributed by each Member to the capital of the Company, as reflected
in the books of the Company.

 

(f) Capital Transaction. An Interim Capital Transaction or a Terminating Capital
Transaction.

 

(g) Code. The Internal Revenue Code of 1986, as amended from time to time, or
any corresponding provision or provisions of any federal internal revenue law
enacted in substitution of the Internal Revenue Code of 1986.

 

(h) Company MORINGA RESERVE, LLC a Florida limited liability company.

 

(i) Company's Accountants. The certified public accountants for the Company as
may be selected from time to time by the Required Vote of the Members.

 

(j) Event of Termination Any of the events that result in dissolution of the
Company as set forth in Section 10. 1 hereof.

 

(k) Interim Capital Transaction. A transaction pursuant to which the Company
borrows funds or refinances existing debt, a sale, condemnation, exchange,
abandonment or other disposition of a portion (which is less than substantially
all) of the assets of the Company, an insurance recovery or any other
transaction, other than a Terminating Capital Transaction, that, in accordance
with generally accepted accounting principles, is considered capital in nature.

 

(l) Law. The Florida Limited Liability Company Act, as amended from time to
time.

 

(m) Managers: New Global Energy, Inc. (or its designee) and Moringa Energy, LLC,
a Florida Limited Liability Company (or its designee);

 

(n) Member Interest or Interests or Membership Interests The entire ownership
interest of a Member in the Company at any particular time, including such
Member's rights to any and all distributions, allocations and other incidents of
participation in the Company to which such Member may be entitled as provided in
this Operating Agreement and under applicable law, together with the obligations
of such Member to comply with all of the terms and provisions of this Operating
Agreement and the Law, and further including its, his or her Capital Account
hereunder.

 

(o) Member Percentages. The respective percentage interests of the Members'
Member Interests in the Company, which, as of the date hereof, are as set forth
on Schedule A.

 

(p) Required Vote. Required Vote shall mean the affirmative vote of ALL, (one
hundred percent 100 %) of the voting Members, based on their voting Member
Percentages as set forth on Schedule A.

 

(q) Term: The period commencing as of the date of this Operating Agreement and
ending upon the occurrence of an Event of Termination.

 

(r) Terminating Capital Transaction. A sale, condemnation, exchange or other
disposition, whether by foreclosure, abandonment or otherwise, of all or
substantially all of the then remaining assets of the Company or a transaction
that will result in a dissolution of the Company.

 



 3

 

 



ARTICLE TWO

 

PURPOSES OF THE LLC

 

The purposes of the LLC are as follows:

 

(a) to provide maximum flexibility in business planning;

 

(b) to provide simplicity in dealing with the tax laws and filing requirements

 

(c) do any such business as may be lawful under the laws of the State of
Florida.

 

In order to accomplish its purposes, the LLC may conduct any lawful business and
investment activity permitted under the laws of the State of Florida and in any
other jurisdiction in which it may have a business or investment interest.

 

The LLC may own, acquire, manage, develop, operate, sell, exchange, finance,
refinance, and otherwise deal in any manner with real estate, personal property,
and any other type of business as may from time to time be deemed to be in the
best interest of the LLC.

 

The LLC may engage in any other activities which are related or incidental to
the foregoing purposes.

 

ARTICLE THREE

 

MEMBERS, MEMBERSHIP INTERESTS

 

3.1 Namesand Addresses of Members, Principal Office.

 

(a) Members. The Members, their respective addresses, and the respective Member
Percentages are set forth on Schedule A, attached hereto and made a part hereof.

 

(b) Principal Office. The principal office of the Company shall be in Brevard
County, Florida or at such other location as may be determined by the Required
Vote of the Members.

 



 4

 

  



3.2 Certificates for Membership Interests; Legend. The Member's Interest in the
Company may be represented by a Certificate of Membership, the form of which
shall be determined and approved by the Required Vote of the Members. All such
certificates of Membership shall bear the following legend:

 

"The voluntary or involuntary transfer of this certificate and the rights
represented thereby are subject to the terms and conditions of the Limited
Liability Company Operating Agreement dated as of February 1, 2016, by and
between the holder of this certificate, this limited liability company (the
"Company") and its members, a copy of which Agreement is on file in the office
of the Manager of the Company.

 

3.3 Admission of Additional Members. Additional Member(s) who will participate
in the Adjusted Net Income, Adjusted Net Loss, Available Cash, and ownership of
the assets of the Company will be admitted only upon such other terms as are
agreed to by a Requied Vote of existing members and such Additional Members
shall be allocated gain, loss, income or expense by such method as may be
provided in this Operating Agreement, and if no method is specified, then as may
be permitted by Section 706(d) of the Code.

 

3.4 Limitation on Liability to Third Parties. No Member shall be liable under a
judgment, decree, or order of the court, or in any other manner, for a debt,
obligation or liability of the Company, except as provided by law.

 

ARTICLE FOUR

 

MANAGEMENT OF THE COMPANY

 

4.0 Operation of the Company. The primary business of the Company shall include
the design, development, manufacture and distribution of Moringa based products
including but not limited to Moringa powders, teas, oils, nutrition bars,
cosmetics and other products intended for the retail market. Areas of operation
shall include but not be limited to Packaging and Fabrication; Fulfillment;
Marketing and Advertising; and Corporate Identity and Legal. The Company will
develop a logo and other branding traits which will be owned by the Company for
use in the promotion, distribution and sales of products by the Company.

 

4.0.1 The initial two Members of the Company are New Global Energy, Inc.
("NGEY") , member and manager, and Moringa Energy, LLC, a Florida Limited
Liability Company, member and manager. Both of these members are engaged in the
growing and marketing of Moringa and Moringa based products. (Moringa Energy,
LLC owner's own Nicamanos SA ("Nicamanos"), a Nicaraguan company that will
supply Moringa products).

 

4.0.2 The primary responsibility of each of the members to the Company shall be:

 

(a) Moringa Energy, LLC through its associate company (Nicamanos) shall be
primarily responsible for the growth and processing of Moringa for the Company,
for which it will receive payment from the Company in an amount equal to its
cost. Nicamanos agrees hereby to provide Moringa to the Company up to the extent
required to supply all Moringa being sold by the Company and to the extent of
Nicamanos' production.

 



 5

 

  



(b) NGEY shall be responsible to provide marketing, product design, development
and packaging, web site development and mangement as well as sales management
for which it shall receive payment from the Company of its costs associated
therewith. NGEY agrees to devote resources necessary to perform these tasks on a
priority basis and agrees to vote for Moringa Reserve, LLC to exclusively use
the moringa products produced and provided by Moringa Energy, LLC to the extent
that the products provided are sufficient to fill the demand for Moringa Reserve
LLC's Moringa based products. It agrees to vote in favor of an agreement by
Moringa Reserve, LLC which will agree that will it will not mix in any form the
moringa provided by Moringa Power, LLC with any other moringa offered in the
market in order to guarantee the quality of the moringa used in its products. It
is understood that NGEY also raises Moringa and to the extent the demand exists
and production is available, it may sell Moringa to Moringa Reserve, LLC.

 

(c) The prices paid each for services and products shall be subject to
reasonable review by the other member.

 

4.1 Rights, Powers and Duties of the Managers. The overall management and
control of all aspects of the business and affairs of the Company shall be
vested exclusively in the Managers, whose actions shall constitute the act of,
and serve to bind the Company, except that the Required Vote of the Members
shall be required in order to authorize the following actions to be taken for
and on behalf of the Company:

 

(a) incur any Company indebtedness in excess of $10,000.00 other than in the
ordinary course of business as contemplated in the Company's business plan;

 

(b) mortgage, pledge, encumber the Company's assets, particularly any rights to
trademarks in excess of $10,000, except in the ordinary course of business;

 

(c) sell, convey, assign or transfer all or any part of the Company's business,
acquiring other business or properties, including trademarks, for the Company,
or sell, transfer, assign or convey any material portion of such business,
properties or trademarks of the Company;

 

(d) merge, consolidate or otherwise combine with another legal entity into one
entity, except where the Company is the surviving entity;

 

(e) increase, decrease or materially alter the Available Cash of the Company,
except as contemplated herein;

 

(f) admit new members or redeem, purchase or acquire interests in the Company,
except as provided herein;

 

(g) bring suit or compromise or settle any suit or claim against the Company in
which the amount involved exceeds $10,000.00;

 

(h) declare, pay or make any distributions of the Company's Available Cash to
the Members, except as specifically contemplated herein; and/or

 

(i) declare, or agree to declare, the Bankruptcy of the Company.

 

All salaries, benefits and the hiring and termination of employees shall be
subject to review and required vote of the voting members.

 

The Managers shall be entitled to be reimbursed out of Company funds for all
reasonable costs and expenses incurred by such Managers in acting on behalf of
the Company, including any expenses incurred by the Managers relating to the
formation of the Company.

 



 6

 

  



4.2 Liability and Indemnification. A Member shall not be liable to the Company
or any other Member for any loss or liability incurred in connection with any
act or omission in the conduct of the business of the Company in accordance with
the terms hereof, except for any loss or liability which the Company or any
other Member incurs in connection with such Member's fraud willful and wanton
misconduct or gross negligence. The Company, to the fullest extent permitted by
law, hereby agrees to defend and indemnifies and holds harmless each Member from
and against any and all liability, loss, cost, expense or damage incurred or
sustained by reason of any act or omission in the conduct of the business of the
Company in accordance with the terms hereof, including, but not limited to,
reasonable attorneys' and paralegals' fees through any and all negotiations, and
trial and appellate levels; provided, however, the Company shall not indemnify
any Member with respect to any of the foregoing incurred in connection with the
fraud, willful and wanton misconduct or gross negligence of such Member. The
provisions of this Section 4.2 shall survive the termination of the Company.

 

4.3 Manner of Acting, Meetings of Members, etc. The manner of taking Company
action, including but not limited to meetings of members, action taken without
meetings of members, and other Company procedures other than as provided in this
Operating Agreement, shall be as provided by the Law as currently in effect at
the time of taking such action.

 

ARTICLE FIVE

 

CAPITAL CONTRIBUTIONS

 

5.1 Initial Capital Contributions. The Member's initial capital contribution to
the Company is listed on Schedule A.

 

5.2 Additional Capital Contributions. Additional Capital Contributions shall be
made by the Members as determined to be necessary and on terms set forth in any
annual budget of the Company previously approved by the Required Vote.

 

5.3 Record of Capital Contributions. The fair market value of any property other
than cash or publicly traded securities to be contributed as Initial Capital
Contribution or Additional Capital Contribution shall be established at the time
of contribution and kept in the record of the Company. The Members' distributive
share of profits, and the amount of any Company liabilities that are assumed by
any Member shall also be kept in the records of the Company.

 

5.4 Other Matters Relating to Capital Contributions.

 

(a) Loans by any Member to the Company shall not be considered Capital.

 

(b) Except as may be expressly provided herein, no Member shall be entitled to
withdraw or to the return of any part of the Capital Contribution of such Member
or to receive property or assets other than cash from the Company for any reason
whatsoever.

 



 7

 



  

(c) No Member shall be entitled to priority over any other Member with respect
to return of such Member's Capital Contribution.

 

(d) Upon liquidation of the Company or any Member's interest in the Company,
pursuant to Treasury Regulations Section 1.761 1(d), liquidating distributions
shall be made in accordance with the positive Capital Account balance of the
Member, as determined after taking into account all Capital Account adjustments
for the Company taxable year during which such liquidation occurs (other than
those made pursuant to the requirements of paragraphs (2) and (3) of Treasury
Regulations Section 1.704 1 (b)(2)(ii)(b)), by the end of such taxable year (or,
if later, within ninety (90) days after the date of such liquidation).

 

(e) If any Member has a deficit balance in his or her Capital Account following
the liquidation of his or her Member Interest, as determined after taking into
account all Capital Account adjustments for the Company taxable year during
which such liquidation occurs (other than those made pursuant to this Paragraph
(e)), such Member shall be unconditionally obligated to restore the amount of
such deficit balance to the Company by the end of such taxable year (or, if
later, within ninety (90) days after the date of such liquidation), which amount
shall, upon liquidation of the Company, be paid to creditors of the Company or
distributed to other Members in accordance with their positive Capital Account
balances in accordance with Paragraph (d) above.

 

ARTICLE SIX

 

ALLOCATIONS AND DISTRIBUTIONS

 

6.1 Allocations from Operations and Capital Transactions. The Adjusted Net
Income or Adjusted Net Loss of the Company from operations, and any income
including gain or losses resulting from any Interim or Terminating Capital
Transactions as calculated for federal income tax purposes and reported by the
Company on its U.S. Return of Partnership Income for each "Accounting Year," as
defined in Section 7.1 hereof, (or portion thereof) during the term of this
Operating Agreement, shall be allocated to the Members pro rata in accordance
with their respective Member Percentages.

 

6.2 Distribution of Available Cash. The Available Cash of the Company, if any,
shall be distributed to the Members quarterly as follows and in the following
order of priority:

 

(a) First: To the Members in payment of the principal amounts and accrued
interest owing to the Members in respect of any loans made by the Members to the
Company, payable pro rata in accordance with the relative principal amount of
each Member's loans. Amounts so distributed shall be applied first to accrued
interest and then to principal; and

 

(b) Second: Any remaining amounts of Available Cash shall be distributed to the
Members, pro rata, in accordance with their respective Member Percentages.

 

6.3 Distribution Following Terminating Capital Transaction. Distributions
following a Terminating Capital Transaction shall be distributed in the manner
set forth in Section 10.2 hereof

 



 8

 

  



6.4 Distribution in Cash Only No Member in such Member's capacity as a Member
shall have the right to demand or receive property other than cash from the
Company for any reason whatsoever and no Member shall have the right to sue for
partition of the Company or for the Company's assets.

 

6.5 Allocations with Respect to Contributed Assets In accordance with Code
Section 704(c) and the Regulations thereunder, income, gain, loss, and deduction
with respect to any property contributed to the capital of the Company shall,
solely for tax purposes, be allocated among the Members so as to take account of
any variation between the adjusted basis of such property to the Company for
federal income tax purposes and its initial fair market value.

 

ARTICLE SEVEN

 

FISCAL MATTERS

 

7.1 Accounting Year. The fiscal year of the Company for accounting purposes
("Accounting Year") and for income tax purposes shall end on December 31.

 

7.2 Booksof Account. The Members shall cause to be kept adequate books of
account of the Company wherein shall be recorded and reflected all of the Member
Percentages and the Capital Contributions of the Members to the Company and all
of the expenses and transactions of the Company. Each Member shall have, at
reasonable times during normalbusiness hours, free access to and the right to
inspect and, at such Member's expense, copy such books of account and all
records of the Company, including a list of the names and addresses and Member
Interests held by each of the Members.

 

7.3 BankAccounts, Funds and Assets. The funds of the Company shall be deposited
in such bank or banks as the Members, by the Required Vote, shall deem
appropriate.

 

7.4 TaxReturns and Reports. The Members, at the Company's expense, shall cause
income tax returns and reports for the Company to be prepared and timely filed
with the appropriate authorities. The Members shall also, at the Company's
expense, cause to be prepared and timely filed, with appropriate federal and
state regulatory and administrative bodies, all reports required to be filed
with such entities under then current applicable laws, rules and Regulations. A
Member may obtain a copy of any such report upon request without expense.

 

7.5 Tax Status. Any provision hereof to the contrary notwithstanding, solely for
United States federal income tax purposes, the Company hereby recognizes and
agrees that it shall be subject to all provisions of Subchapter K of Chapter I
of Subtitle A of the Code. The filing with the Internal Revenue Service of U.S.
Returns of Partnership Income shall not be construed to expand the purposes of
the Company or any obligations or liabilities of the Members.

 

7.6 Tax Elections. The Members, by the Required Vote, shall from time to time
determine whether or not to make or attempt to revoke any and all tax elections
regarding depreciation methods and recovery periods, capitalization of
construction period expenses, amortization of organizational and start up
expenditures, basis adjustments upon admission or retirement of Members, and any
other federal, state or local income tax elections.

 

7.7 Foreign Members. If the Company withholds any income tax with respect to any
foreign Member pursuant to Sections 1441, 1442, 1445 or 1446 of the Code, the
Company will, at its option, either (i) require the foreign Member to repay such
amount to the Company within 45 days thereafter; or (ii)offset any distributions
otherwise payable to the foreign Member by the amount of such payments.

 



 9

 

  



ARTICLE EIGHT

 

TRANSFER OF MEMBER INTEREST

 

8.1 Restriction on Transfer. No Member may, voluntarily or involuntarily, by
operation of law, or otherwise, transfer, assign, pledge, hypothecate, or in any
manner engage in transactions in its, his, or her Member Interest ("Transfer")
without the prior written consent of all the other Members evidenced by the
Required Vote, except as provided in this Operating Agreement. In the event any
purported or attempted Transfer of a Member Interest does not comply with the
provisions of this Operating Agreement, the purported transferee shall be deemed
not to be a Member of the Company and shall not be entitled to registration of
the Transfer on the books of the Company. No Transfer of a Member Interest shall
be valid unless the transferee has first become a party to this Operating
Agreement. The Company shall not acknowledge or recognize any Transfer of a
Member Interest until the Company has been furnished with such reasonable
written proof of the Transfer as it shall request. No person or entity to whom a
Member Interest has been issued or transferred shall be recognized by the
Company as a Member, unless such person or entity has: (i) executed any and all
instruments, in form and substance reasonably satisfactory to counsel for the
Company, required to evidence (a) such person's or entity's Member Interest
ownership on the books and records of the Company, and (b) such person's or
entity's written acceptance and adoption of all of the terms and provisions of
this Operating Agreement; and (ii) such person or entity has paid all reasonable
attorneys' fees incurred by the Company in connection with the preparation of
such documentation.

 

8.2 Upon a Transfer of all or less than all of a Member's Member Interest,
whether or not such Transfer is in compliance with this Operating Agreement, all
loans and other indebtedness owed to the Company by the Member ("Selling
Member") shall become immediately due and payable in full regardless of the
stated due date of such loans or indebtedness. The Company shall have the right,
but not the obligation, to offset such sums against all amounts payable by the
Company to the Selling Member or any transferee of the Selling Member's Member
Interest (in whole or in part), including, but not limited to, any outstanding
loans made by such Selling Member to the Company as well as the price paid by
the Company in the event that the Company purchases the Selling Member's Member
Interest pursuant to Article Nine of this Operating Agreement.

 

ARTICLE NINE

 

RIGHT OF FIRST REFUSAL; BRINGALONG RIGHTS

 

9.1 Rightof First Refusal: In the event that a Member desires to sell all or
part of the Member's Member Interest ("Offered Interest") to any third party
("Proposed Transferee"), such Member ("Offeror Member") shall first give written
notice ("Notice of Offer") of the proposed sale to the Company and to the other
Member. The Notice of Offer shall include: (i) a true copy of a bona fide,
signed, written offer by the Proposed Transferee to purchase the Offered
Interest, the price ("Purchase Price") and the terms and conditions ("Purchase
Terms") upon which such offer is made, including any deposit paid or required,
and the name and the address of the Proposed Transferee; and (ii) an offer
("Purchase Offer") to sell all the Offered Interest at the Purchase Price and on
the Purchase Terms to the Company and, secondarily, in the event the Company is
unable or does not desire to purchase the Offered Interest, to the other Members
(hereinafter referred to individually as "Offeree Members"). In order to
constitute a valid offer, the Purchase Terms shall provide that no less than 33%
of the Purchase Price shall be paid at closing, and the remainder of the
Purchase Price shall be paid in full not later than two (2) years following the
date of closing, secured by the Offered Interest.

 

The Company shall have the first right (but not the obligation) to purchase all
or any part of the Offered Interest so offered by giving notice of acceptance
(specifying the Percentage Interest to be purchased) to the Offeror Member and
the other parties hereto within thirty (30) days after receipt by the Company of
the Purchase Offer.

 



 10

 



  

9.2 Purchase by Members; Bringalong Rights. If the Company shall fail to
exercise its right to purchase all of the Offered Interest, each of the other
Members shall have the right to either (i) purchase all or any part of such
portion of the Offered Interest not accepted by the Company based on each such
Member's Member Percentage computed without including the Offered Interest (the
"Purchase Rights"), or (ii) require, as a condition to the transfer of the
Offeror Member's Member Interest to such Proposed Transferee, that his/her/its
Member Interest be purchased by the Proposed Transferee at a purchase price
equal to the Purchase Price multiplied by a fraction in which the numerator is
such member's Member Percentage and the denominator is the Offeror Member's
Member Percentage, and on the same other Purchase Terms offered by such Proposed
Transferee to the Offeror Member (the "Bringalong Rights"). A Member may
exercise his/her/its rights hereunder by giving notice of exercise of the
Purchase Rights (specifying the Percentage Interest to be purchased) or exercise
the Bringalong Rights, as the case may be, to the Offeror Member and the other
parties hereto within thirty (30) days following the expiration of the 30 day
period in which the Company can exercise its option to purchase.

 

If any Member exercises Purchase Rights but does not purchase his/her/Its full
proportionate share of such Offered Interest, the other Members may purchase all
or any part of the unaccepted Offered Interest based on each such Member's
Member Percentage computed without including the Offered Interest or the
declining Member(s)' Member Interest by giving notice of acceptance (specifying
the Percentage Interest to be purchased) to the Offeror Member and the other
parties hereto within thirty (30) days following the expiration of the 30 day
period specified in subparagraph (b). The foregoing shall not prohibit the
Company and the Offeree Members from collectively purchasing all the Offered
Interest in such individual proportions as they shall mutually agree.

 

9.3 Sale to Proposed Transferee. In the event that neither the Company nor the
Offeree Members give the Offeror Member written notice of their acceptance of
the Purchase Offer in the manner described above within the periods provided,
the Offeror Member may sell all the Offered Interest to the Proposed Transferee
for the Purchase Price and subject to the Purchase Terms; provided, however,
that the sale to the Proposed Transferee must be unconditionally concluded
within sixty (60) days after the expiration of the periods provided and must
include the sale of the Member Interest of any Offeree Member exercising
his/her/its Bringalong Rights, or the Offeror Member must again offer the
Offered Interest to the Company and the Offeree Members in accordance with the
provisions of this Section prior to consummating the sale with the Proposed
Transferee.

 

9.4 Closing. The closing ("Closing") of the purchase of the Offered Interest by
the Company and/or the Offeree Members pursuant to this Article shall be held on
the date set forth for Closing in the Purchase Terms If such date is not earlier
than the thirtieth (30th) day, nor later than the sixtieth (60th) day, following
the date on which the Notice of Offer was given. Otherwise, the Closing date
shall be the forty fifth (45th) day after the date on which the Notice of Offer
was given (or, if not a business day, the next business day thereafter). At
Closing, the Offeror Member shall: represent and warrant that the Offeror Member
is the sole owner of the Member Interest being sold, that such Member Interest
is held free and clear of any and all pledges, claims, liens and rights of
others (other than the effect of this Operating Agreement) and that the Offeror
Member has the full power, right and authority to Consummate the transaction
anddeliver to the Company and/or the Offeree Members the Member Interest so
sold, duly endorsed for transfer with all necessary transfer tax stamps affixed,
together with all other documents necessary to transfer such Member Interest.

 



 11

 

  



9.5 Conditions Precedent. No Transfer shall be effected by any Member unless the
Company has received from such Member (a) an opinion of counsel in form,
substance and from counsel satisfactory to counsel for the Company to the effect
that (i) the proposed transfer does not require registration under the
Securities Act of 1933, as amended, or any other applicable federal or state
securities laws, including in each case, the rules and regulations promulgated
thereunder; and (ii) that such Transfer shall not cause the Company to be
terminated for Federal income tax purposes pursuant to Code Section 708; and (b)
an amount equal to all reasonable costs and expenses (including reasonable
attorneys' fees) incurred or reasonably expected to be incurred by the Company
in connection with such Transfer. Furthermore, no Member shall Transfer all or
any part of its Interest if such Transfer would constitute an event of default
under any material contract to which the Company is a party or by which it is
bound or affected.

 

9.6 Involuntary Transfers. Upon the death of a Manager, the deceased Manager's
estate or beneficiary or beneficiaries, as the case may be, may be required to
sell to and FYR ROC, LLC(the Company) shall have the right to purchase in
exchange for the Fair Market Value of the deceased Manager's Ownership Interest,
adjusted for profits and losses to the date of death. Fair Market Value may be
determined informally by a unanimous good-faith agreement of the remaining
Manager and the deceased Mangers's estate or beneficiary or beneficiaries.

 

In the absence of an informal agreement as to Fair Market Value of a deceased
Managing Member's Ownership Interest, the remaining Managing Members and the
deceased Manger's estate or beneficiary or beneficiaries shall hire an appraiser
to determine the Fair Market Value of the deceased Managing Member's Ownership
Interest at the time of death. The cost of any appraisal shall be deducted from
the Fair Market Value to which the deceased Manager's estate or beneficiary or
beneficiaries is or are entitled. Should the Fair Market Value be determined to
be higher than initially agreed upon above, then the remaining Manger may elect,
by written notice that is provided to the deceased Manager's estate or
beneficiary or beneficiaries within thirty (30) days after the Manager's death
or date of the Fair Market Appraisal, whichever is latest, for the Company to
purchase the additional (amount above the insurance proceeds) deceased Manager's
Ownership Interest over a two-year (2 year) period after the Manager's date of
death. Unless otherwise agreed by the remaining Manager, prior to the completion
of such purchase, the deceased Manager's estate or beneficiary or beneficiaries
shall have no right to become a Member or to participate in the management of
the business and affairs of the Company as a Member, or Manager, and shall only
have the rights of an Assignee.

 



 12

 

  



ARTICLE TEN

 

DISSOLUTION; WIND UP

 

10.1 Dissolution. The Company shall be dissolved, its assets shall be disposed
of, and its affairs wound up only upon the occurrence of one or more of the
following events ("Event of Termination"):

 

(a) The sale of all or substantially all of the assets of the Company;

 

(b) The election by the Required Vote of the Members that the Company should be
dissolved;

 

(c) The date on which the Company suffers a Bankruptcy,

 

(d) The retirement, death, resignation, expulsion, withdrawal, dissolution or
adjudication of Bankruptcy of a Member unless the Members unanimously determine
to continue the business of the Company;

 

(e) The Company is required to be dissolved under the Law; or

 

(f) The period fixed for the duration of the Company, if not perpetual as
initially set forth in the Articles of Organization, has expired.

 

10.2 Wind Up. Upon the dissolution of the Company, the Members shall cause to be
made a final accounting of the business and affairs of the Company and shall
proceed with reasonable promptness to liquidate the business, property and
assets of the Company and to distribute the proceeds in the following order of
priority:

 

(a) To the payment of expenses of any sale, disposition or transfer of the
Company assets in liquidation of the Company;

 

(b) To the payment of just debts and liabilities (including any accrued, but
unpaid interest) of the Company (including to any Members), in the order of
priority provided by law;

 

(c) To the establishment of any reserve that the Members, by the Required Vote,
may determine to be reasonably necessary and adequate for any contingent
liabilities and obligations of the Company or the Members arising out of or in
connection with the business of the Company; and

 



 13

 

  



(d) To the Members in an amount equal to their then existing positive Capital
Account balance, as determined after taking into account all Capital Account
adjustments for the Company taxable year during which such liquidation occurs.

 

The Members, by the Required Vote, may elect to distribute the remaining
property and assets of the Company, if any, in kind, in lieu of selling them,
based upon the then existing fair market value thereof and after allocating to
the Members, in accordance with their respective interests in the Company, any
unrealized gain inherent in such assets.

 

The wind up of the affairs of the Company shall be conducted in the manner
determined by the Required Vote of the Members. In liquidating the assets of the
Company, all assets of a saleable value shall be sold at such price and terms as
the Members, by the Required Vote, determine to be fair and equitable. Any
Member may purchase such assets at such sale. A reasonable time shall be allowed
for the orderly liquidation of the assets of the Company and the discharge of
liabilities to creditors to minimize the losses that might otherwise occur upon
liquidation.

 

ARTICLE ELEVEN

 

INSURANCE

 

(a) The Company, as applicant, owner and beneficiary, may purchase insurance on
the life of any individual Members for the purpose of providing all or a portion
of the Purchase Price to purchase such Members' Member Interests pursuant to
this Operating Agreement.

 

(b) In the event the Company fails to pay any premium on any such policy, the
insured shall have the right to pay and be reimbursed therefor by the Company.

 

(c) The Company shall furnish to any such insured, on his or her written request
therefore, and any insurance company issuing any of the policies is hereby
authorized to furnish to such insured upon his or her written request therefore,
all reasonable information with respect to the status of any policy owned by the
Company on his or her life.

 



 14

 



  

ARTICLE TWELVE

 

GENERAL PROVISIONS

 

12.1 Notices. All notices, demands and other communications given hereunder
shall be in writing and shall be deemed to have been duly given (a) upon hand
delivery thereof, (b) upon telefax and written confirmation of receipt, (c) upon
receipt of any overnight deliveries, or (d) on the third (3rd) business day
after mailing United States registered or certified mail, return receipt
requested, postage prepaid, addressed to each Member as set forth on Schedule A
hereto, or at such other address, or to such other person and at such address
for that person, as any party shall designate in writing to the other Member for
such purpose in the manner hereinabove set forth. (Notifications to members of
Moringa Energy shell be nade by email sent to each of its partners (managers) to
email addresses provided).

 

12.2 Entire Agreement. This Operating Agreement and the Articles set forth all
the promises, covenants, agreements, conditions and understandings between the
parties hereto, and supersedes all prior and contemporaneous agreements,
understandings, inducements or conditions expressed or implied, oral or written,
except as herein contained.

 

12.3 Binding Effect; No Assignment. This Operating Agreement shall be binding
upon the parties hereto, their heirs, administrators, successors and assigns.
Except as provided herein, no party may assign or transfer his, her or its
interests herein, or delegate his or her duties hereunder, without the written
consent of all the other parties, or except as otherwise provided in this
Agreement.

 

12.4 Amendment. This Operating Agreement may be amended, altered or repealed and
new provisions of this Operating Agreement may be adopted by the Required Vote.

 

12.5 No Waiver. No waiver of any provision of this Operating Agreement shall be
effective unless it is in writing and signed by the party against whom it is
asserted, and any such written waiver shall only be applicable to the specific
instance to which it relates and shall not be deemed to be a continuing or
future waiver.

 

12.6 Gender and Use of Singular and Plural. All pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the party or parties, or their personal representatives, successors and assigns
may require.

 

12.7 Counterparts. This Operating Agreement and any amendments may be executed
in one or more counterparts, each of which shall be deemed an original but all
of which together will constitute one and the same instrument.

 

12.8 Headings. The article and section headings contained in this Operating
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Operating Agreement.

 

12.9 Governing Law. This Operating Agreement shall be construed in accordance
with the laws of the State of Florida.

 



 15

 

  



12.10 Further Assurances. The parties hereto will execute and deliver such
further instruments and do such further acts and things as may be reasonably
required to carry out the intent and purposes of this Operating Agreement.

 

12.11 Provisions Severable. This Operating Agreement is intended to be performed
in accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules, and regulations of the jurisdiction in which the parties do
business. If any provision of this Operating Agreement, or the application
thereof to any person or circumstance shall, for any reason or to any extent, be
invalid or unenforceable, the remainder of this Operating Agreement and the
application of such provision to other persons or circumstances shall not be
affected thereby, but rather shall be enforced to the greatest extent permitted
by law.

 

12.12 Litigation. If any party hereto is required to engage in litigation
against any other party hereto, either as plaintiff or as defendant, in order to
enforce or defend any of its or his rights under this Operating Agreement, and
such litigation results in a final judgment in favor of such party ("Prevailing
Party"), then the party or parties against whom said final judgment is obtained
shall reimburse the Prevailing Party for all direct, indirect or incidental
expenses incurred by the Prevailing Party in so enforcing or defending its or
his rights hereunder including, but not limited to, all attorneys' fees and
court costs and other expenses incurred throughout all negotiations, trials or
appeals undertaken in order to enforce the Prevailing Party's rights hereunder.

 

12.13 Remedies. Each party hereto recognizes and agrees that the violation of
any term, provision or condition of this Operating Agreement may cause
irreparable damage to the other parties which may be difficult to ascertain, and
that the award of any sum of damages may not be adequate relief to such parties.
Each party, therefore, agrees that, in addition to other remedies available in
the event of a breach of this Operating Agreement, any other party shall have a
right to equitable relief including, but not limited to, the remedy of specific
performance.

 

Incorporation by Reference. The foregoing recitals, and Schedule A attached
hereto and referred to herein are hereby acknowledged to be true and accurate,
and are incorporated herein by this reference.

 



 16

 

 



IN WITNESS WHEREOF, the parties have executed this Operating Agreement on the
day and year first above written.

 

 



 

COMPANY:

 

MORINGA RESERVE, LLC

a Florida limited liability company

 

MEMBER/MANAGERS:

 

NEW GLOBAL ENERGY, INC.

 

    By:/s/ Perry Douglas West

 

 

 

Perry Douglas West

 

 

 

Chief Executive Officer

 

 

 

 

 

MORINGA ENERGY, LLC 

a Florida Limited Liability Company 

for itself and Manager and for Nicamanos as to  

the provisions in Article IV

By:/s/ Jacobo ArguelloJacobo ArguelloManger

 





 17

 



 

SCHEDULE A

 

MEMBERS

 

 



Member Name, Address & Signature 

Percentage 

Initial Capital Ownership 

 

 

 

 

 

 

New Global Energy, Inc./s/ Perry Douglas West50%US$100Perry Douglas WestMoringa
Energy, LLC/s/ Jacobo Arguello50% US$100Jacobo Arguello



 

 

 

18

--------------------------------------------------------------------------------